714 So. 2d 605 (1998)
Willie L. HINES, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1203.
District Court of Appeal of Florida, Fourth District.
July 15, 1998.
Rehearing and Clarification Denied August 21, 1998.
Willie L. Hines, Bowling Green, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Carol Cobourn Asbury, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the order denying Willie Hines' petition for writ of habeas corpus. The trial court found that it lacked jurisdiction over *606 the petition because the appeal from an earlier order denying his motion to correct sentence was pending in this court. That conclusion was incorrect because an appeal of a post-conviction relief matter does not deprive the trial court of jurisdiction where, as here, the issues raised in the two cases are unrelated. Bates v. State, 704 So. 2d 562 (Fla. 1st DCA 1997); Kimmel v. State, 629 So. 2d 1110 (Fla. 1st DCA 1994).
Affirmance is required on other grounds. Three of the four issues raised in the petition either should have been argued on direct appeal, or were raised and resolved in earlier postconviction proceedings. On the fourth issue, the appellant failed to demonstrate that his newly discovered evidence might have affected the verdict. Jones v. State, 709 So. 2d 512 (Fla.), cert. denied, ___ U.S. ____, 118 S. Ct. 1350, 140 L. Ed. 2d 499 (1998).
GLICKSTEIN, POLEN and KLEIN, JJ., concur.